Opinion issued April 22, 2014




                                      In The
                                Court of Appeals
                                     For The
                            First District of Texas

                               NO. 01-14-00001-CR
                                    ____________

                      ELBERT GENE HAYNES, Appellant

                                        V.

                          THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 1877032


                            MEMORANDUM OPINION

      Counsel for appellant, Elbert Gene Haynes, has filed a motion to dismiss the

appeal signed by Haynes.      See TEX. R. APP. P. 42.2(a). We have not issued a

decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2